Citation Nr: 0431436	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine. 

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right acromioclavicular joint.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to March 
1990.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1998, by the Jackson, Mississippi, Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for traumatic arthritis of the 
right acromioclavicular joint.  The veteran perfected a 
timely appeal to that decision.  Following the receipt of 
additional treatment reports, supplemental statements of the 
case (SSOCs) were issued in April 2002, November 2003, and 
May 2004.  

By a rating action of July 2004, the RO denied the veteran's 
claim for service connection for degenerative disc disease of 
the cervical spine.  He was notified of that decision in a 
letter dated July 13, 2004.  In the informal hearing 
presentation, dated in October 2004, the veteran's service 
representative expressed disagreement with that decision.  
That statement is construed as a notice of disagreement 
(NOD).  However, the RO has not provided the veteran a 
statement of the case (SOC) concerning this particular claim.  
Therefore, this claim must be REMANDED to the RO, rather than 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Also note that a hearing was scheduled for October 2004 in 
Washington, D.C., before a Veterans Law Judge (VLJ) of the 
Board.  The veteran had requested this type of hearing in his 
May 2002 substantive appeal (VA Form 9).  But he failed to 
report for his hearing.  He did not contact VA to explain his 
absence or to request that his hearing be rescheduled, so his 
appeal is being processed as though he withdrew his hearing 
request.  See 38 C.F.R. § 20.702(d) (2003).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.  

2.  The veteran's right arm is his dominant upper extremity.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's right shoulder disorder is 
manifested by no more than limitation of motion of the right 
arm to above the shoulder level; however, there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's right shoulder disorder is manifested 
by chronic pain, tenderness, weakness, pain on motion, and 
guarding of movement at the shoulder level.  


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the Board finds that the criteria for a 20 percent 
disability rating, but no higher, for traumatic arthritis of 
the right acromioclavicular joint have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim for an increased rating for his right 
shoulder disorder.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual Background.

The veteran entered active duty in January 1988.  The service 
medical records show that the veteran was seen at an 
emergency room on September 19, 1988, with complaints of 
right shoulder pain secondary to blunt trauma while playing 
football.  He was diagnosed with traumatic tenosynovitis, 
right shoulder.  Later in September 1988, the veteran 
continued to complain of pain in the right shoulder; he was 
diagnosed with acromioclavicular (AC) strain.  When seen in 
July 1989, the veteran was diagnosed with post-traumatic 
arthritis, right shoulder joint.  

On the occasion of his initial VA examination in March 1991, 
the veteran complained of pain in the right shoulder.  X-ray 
study of the right shoulder revealed early post-traumatic 
arthritis of the right AC joint.  The impression was 
residuals of injury to the right shoulder.  

Based upon the above clinical findings, a May 1991 rating 
action granted service connection for traumatic arthritis, 
right AC joint, with x-ray evidence and some limitation of 
motion.  A 10 percent disability rating was assigned, 
effective April 1, 1990.  

Medical evidence of record, dated from July 1992 to December 
1997, including VA as well as private treatment reports, 
reflect ongoing clinical evaluation and treatment for chronic 
pain and discomfort in the right shoulder.  In July 1997, the 
veteran underwent acromioplasty of the right shoulder; no 
operative or post-operative complications were reported.  The 
postoperative diagnosis was right shoulder impingement.  A 
treatment report, dated in August 1997, indicated that the 
veteran made good progress with abduction to 110 degrees.  In 
a December 1997 progress note, a VA doctor reported that the 
veteran was disabled for a three-month period following his 
surgery.  

The veteran's claim for an increased rating for his service-
connected right shoulder disorder was received in July 1998.  
In conjunction with his claim, the veteran was afforded a VA 
examination in August 1998.  At that time, he complained of 
chronic pain, weakness, stiffness, and lack of endurance.  
The veteran also reported easy fatigability with every day 
activities.  The veteran indicated that he previously worked 
in a clothing store, which involved lifting clothes over his 
head; he worked there for only two months before quitting 
because he was in constant pain.  The veteran also complained 
of numbness in the thumb and the first two fingers.  

On examination, the shoulders appeared to be equal in size; 
no muscle atrophy was noted.  Grip strength on the right was 
slightly weaker than the left 4/5; his strength in the right 
arm was slightly decreased as well at 4/5.  The veteran 
stated that pain was present prior to the range of motion 
exercises, but he claimed that the point where he stopped was 
not due to worsening pain; rather, he stopped due to an 
inability to move past that point.  There was slight 
tenderness to the right shoulder at the lateral edge of the 
joint.  No increased heat was noted.  There was positive 
weakness in the right arm.  Range of motion testing for the 
right shoulder revealed flexion to 150 degrees, extension to 
30 degrees, abduction to 130 degrees, and external rotation 
of 90 degrees.  The pertinent diagnosis was degenerative 
joint disease, right shoulder, with decreased range of 
motion, and subjective complaints of inability to work 
secondary to pain which was not under adequate control.  

Received in July 2001 were VA progress notes, dated from 
January 1997 through June 2001, reflecting ongoing clinical 
evaluation and treatment for several disabilities.  X-ray 
study of the right shoulder, dated in August 1998, revealed 
decrease in the subacromion space with superior positioning 
of the humeral head, suggesting chronic rotator cuff injury; 
minimal degenerative changes of the AC joint were also seen.  
A July 1999 treatment report noted that the veteran was seen 
for complaints of pain in the right arm, following a surgery 
of right impingement syndrome.  During a clinical visit in 
September 2000, it was noted that the right shoulder had a 
good range of motion, but pain with internal rotation and 
flexion.  The assessment was chronic rotator cuff syndrome.  
In April 2001, the veteran reported that his pain has not 
resolved after the surgery.  The assessment was right 
impingement syndrome, rotator cuff tendonitis.  In June 2001, 
the veteran reported increased pain in the shoulder, 
exacerbated by overhead activities.  He also complained of 
tingling and weakness with increased activity.  The 
assessment was rotator cuff tendonitis.  

On the occasion of a September 2001 VA examination, the 
veteran reported severe pain in his shoulder that was very 
limiting.  It was noted that the veteran was holding his 
right arm in an adducted internal rotated position, as if he 
was in severe pain.  The examiner stated that the veteran did 
not allow full examination of his shoulder, and reported pain 
with any motion of his shoulder and even sometimes his elbow.  
He was neurovascularly intact.  His shoulder had a surgical 
scar which evidenced open acromioplasty.  X-ray study of the 
right shoulder revealed mild degenerative changes in the AC 
joint; otherwise, the x-ray examination was negative.  His 
musculature showed absolutely no atrophy on the right side, 
including the rotator cuff muscles, deltoid, biceps, and 
pectoralis muscles, which were basically symmetric to the 
left side.  

The examiner stated that the above clinical findings suggest 
that the veteran was not suffering from the amount of pain he 
reported, because the appearance of the veteran's shoulder 
and musculature showed no evidence of decreased usage 
secondary to pain.  He noted, however, that the veteran had 
90 degrees of internal and external rotation in his shoulder; 
he also had 90 degrees of abduction, and 90 degrees of 
forward flexion.  The examiner's assessment was that the 
veteran's reported pain was markedly out of proportion to the 
x-ray changes; he also did not report any neuro-type symptoms 
associated with his condition.  

Received in April 2002 were VA progress notes, dated from 
June 2001 to January 2002, which show that the veteran 
continued to receive clinical evaluation and treatment for 
his right shoulder disorder.  Results of a magnetic resonance 
imaging (MRI) of the right shoulder, performed in August 
2001, reported findings of moderate acromioclavicular joint 
disease, and magnetic susceptibility artifacts in the region 
of the AC joint; however, there was no evidence of rotator 
cuff tear.  The records show that the veteran underwent right 
shoulder arthroscopy and arthroscopic distal clavicle 
resection in May 2002.  On May 14, 2002, it was reported that 
the veteran was doing well.  

Received in May 2003 were VA treatment reports, dated from 
August 2001 through April 2003, which reflect treatment 
primarily for an unrelated knee disorder.  Additional medical 
records were received in December 2003, dating from August 
2001 through December 2003, most of which were previously 
reported and discussed.  

The veteran was afforded a VA examination in January 2004, at 
which time he reported ongoing pain in the right shoulder.  
The veteran indicated that he has been on various anti-
inflammatories to no avail.  He also indicated that he has 
been forced to give up most of his employment opportunities 
because of his disability.  Examination revealed a well-
healed anterior scar over the anterolateral aspect of the 
shoulder.  He was mildly tender over the AC joint; there was 
a palpable defect there.  The veteran had pain with cross 
body adduction.  Range of motion was greater than 130 of 
forward flexion, 150 degrees of abduction, internal rotation 
to the apex of the scapula, with some mild weakness on the 
push up test.  He had 5/5 abduction strength with deltoids 
bilaterally.  His biceps was 4+/5 on the right versus 5/5 on 
the left; triceps was 5/5, finger abduction was 5/5, and 
finger flexion was 5/5 bilaterally.  His reflexes were 1+ 
throughout.  X-ray study of the right shoulder showed some 
changes at the right AC joint; no glenohumeral articulation 
was noted.  There was an osteophyte within the AC joint, and 
what appeared to be post-resection changes of the distal 
clavicle.  

The examiner stated that x-rays of the right shoulder showed 
some arthritic change at the AC joint, which certainly could 
have been the result of the traumatic incident from the fall, 
and the veteran did seem to have some pain in his right 
shoulder.  He added that there was some pain on passive range 
of motion of the veteran's right shoulder with motor testing, 
as well as some soft changes in the sensory examination.  
However, no upper motor neuron signs were seen that would be 
consistent with myelopathy, and some inconsistent radicular 
symptoms.  The examiner stated that it is conceivable that 
the pain could further limit the veteran's functions, as 
described, particularly after being active with lifting 
objects or laying on his right side.  The examiner explained, 
" It is not feasible, however, to attempt to express any of 
this in terms of additional limitation of motion as those 
matters cannot be determined with any degree of medical 
certainty."  

Received in April 2004 were additional medical records.  
Among these records was the result of an MRI of the right 
shoulder, performed in October 2003, which noted that the 
acromioclavicular joint appeared widened, and this may be 
postoperative in nature.  The examiner stated "there was 
some caudal osteophyte formation along the distal aspect of 
the clavicle that appeared to mild deform the contiguous 
myotendinous junction of the supraspinatus muscle."  


III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the right shoulder AC joint 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5203 (2003).  Under Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2003).  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating will be 
assigned for arthritis wit X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating will be assigned for arthritis with X-ray 
evidence of involvement with 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  

Further, under Diagnostic Code 5203, a 10 percent disability 
rating is assigned for malunion of the clavicle or scapula.  
A 10 percent disability rating is also warranted for nonunion 
of the minor or major clavicle or scapula without loose 
movement.  A 20 percent disability rating is assigned for 
nonunion of the minor or major clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  See 38 
C.F.R. § 4.71a (2003).  

An additional diagnostic code that may be applicable in the 
present case is 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
This code contemplates a 20 percent disability rating for 
limitation of motion of the major or minor arm at shoulder 
level.  A 30 percent disability rating is warranted for 
limitation of motion of the major arm midway between side and 
shoulder level.  Finally, a 40 percent disability rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the humerus.  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I.  

In this case, the medical evidence shows that the service-
connected right shoulder disorder is manifested by chronic 
pain on motion, tenderness over the AC joint, and x-ray 
evidence of osteoarthritis.  There is no evidence of any 
significant neurological deficit.  There is no indication of 
any impairment of the clavicle or scapula such that a rating 
greater than that assigned by the RO could be assigned.  
Nevertheless, as noted above, the veteran's disability is 
characterized by limitation of motion and may consequently be 
rated accordingly.  Diagnostic Code 5201.  Although the 
medical evidence reflects only slight limitation, the most 
recent VA examiner specifically indicated that it is 
conceivable that the pain could further limit the veteran's 
functions, as described, particularly after being active with 
lifting objects or laying on his right side.  The Board 
therefore has examined all problems with the right shoulder, 
and by applying the criteria of Diagnostic Code 5201 finds 
that a 20 percent rating is warranted.  

The Court held in DeLuca that, when determining the severity 
of a musculoskeletal disability, VA must consider whether the 
veteran experiences weakness, excess fatigability or 
incoordination as a result of the condition at issue.  

In this regard, the veteran reported intermittent right 
shoulder flare-ups, precipitated with overhead activities and 
laying on the right side.  The effects on occupational or 
daily activities were limited to overhead movements or flare-
ups that occurred at night.  The evidence shows slight 
limitation of motion, with pain with cross body adduction.  
In addition, the evidence reflects weakness associated with 
the right shoulder, and there is some indication that motion 
is so painful as to result in functional loss.  On review of 
the evidence of record, the Board finds the service-connected 
right shoulder disorder to be productive of a disability 
picture that more nearly approximates that of limitation of 
motion at the shoulder level due to pain.  Thus, with 
consideration of the DeLuca factors, the evidence reflects a 
limitation of motion or functional loss due to pain to a 
degree that warrants of a 20 percent rating under Diagnostic 
Code 5201.  Accordingly, the preponderance of the evidence is 
for an increase based on current symptoms and the provisions 
of DeLuca.  

As for whether a higher rating may be assigned, the Board 
notes that the criteria for a higher rating for the major 
extremity (service records show that the veteran is right 
handed) require limitation of motion to midway between the 
side and shoulder level.  The veteran's losses do not 
approximate such a limitation of motion.  In fact, even with 
pain and weakness, the functional debility experienced by the 
veteran is best approximated by limitation of motion at the 
shoulder level.  

The Board's determination with respect to the above-captioned 
issue does not preclude it from consideration of the 
veteran's claim on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2003) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  There has been no showing, however, that the 
service-connected right shoulder disorder has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise render impracticable 
the application of the regular schedular standards.  The 
Board observes that while the veteran has received outpatient 
treatment for his right shoulder disability, and experiences 
increasing difficulty in performing daily living activities 
due to the service-connected disorder, there is no indication 
that his right shoulder disorder would preclude him from 
obtaining or retaining gainful employment given his 
experience, training, and education.  The Board does not 
dispute the veteran's contentions that his right shoulder 
disorder has caused him to change jobs, and has restricted 
his activities.  Even so, such complaints have been taken 
into consideration in the decision to grant an increased 20 
percent evaluation for the right shoulder disorder.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  


ORDER

An increased rating of 20 percent for traumatic arthritis of 
the right acromioclavicular joint is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

As noted above, in a July 2004 rating action, the RO denied 
the veteran's claim for service connection for degenerative 
disc disease of the cervical spine.  In his informal hearing 
presentation, dated in October 2004, the veteran's 
representative expressed disagreement with the theory used 
for denying the veteran's claim.  As such, the statement may 
be construed as a notice of disagreement with the July 2004 
rating decision.  The RO has not issued a statement of the 
case in response to the veteran's notice of disagreement.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case must be returned to the RO for the 
following:

The RO should furnish the veteran an SOC 
concerning his claim for service 
connection for degenerative disc disease 
of the cervical spine, and give him an 
opportunity to perfect an appeal to the 
Board concerning this claim by submitting 
a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  If, and 
only if, he perfects a timely appeal of 
this claim should it be returned to the 
Board.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



